EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan C. Hu, Reg. No. 40,025 on November 2, 2021.

The application has been amended as follows: 
In claim
1.	(Currently Amended) A method, comprising:
receiving, at an Ethernet switch of a Storage Area Network (SAN), a multicast command from a target adapter; 
sending, from the Ethernet switch to the target adapter, a unicast response in response to the multicast command;
creating, at [[an]]the Ethernet switch the multicast command from [[a]]the target adapter, a virtual local area network (VLAN) between an initiator and an Internet Small Computer Systems Interface (iSCSI) target port of [[a]]the target adapter;
assigning an access control list (ACL) to the VLAN, wherein the ACL grants the initiator access to the iSCSI target port;
segregating a device connected to the SAN into a zone group, the zone group corresponding to the ACL; and
controlling access of the zone group based on the ACL and frame filtering.



3.	(Original) The method of claim 1, wherein the initiator comprises an iSCSI initiator.

4.	(Original) The method of claim 1, wherein the target adapter comprises an iSCSI target adapter.

5.	(Cancelled)

6.	(Currently Amended) The method of claim [[5]]1, wherein the multicast command comprises a command asking for a list of initiators, and the unicast response comprises a frame that includes the list of initiators.

7.	(Currently Amended) The method of claim 1, comprising receiving, at the Ethernet switch from the target adapter, a predefined “add zone” command, target port information, and a list of initiators to communicate with the iSCSI target port

8.	(Previously Presented) The method of claim 1, further comprising transferring information and allowing access to the zone group if a correct frame is sent from the initiator to the target adapter.

9-15.	(Cancelled) 






16.	(Currently Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by a processor, cause the processor to:
send, to a switch, a request to join a Storage Area Network (SAN) fabric;
send, to the switch, a multicast announcement;
send, to the switch, a multicast command requesting an initiator list of a plurality of initiators;
receive, from the switch, a unicast response including the initiator list, wherein the initiator list is based, in part, on the multicast announcement;
map an initiator of the initiator list to a target Internet Small Computer Systems Interface (iSCSI) port of a target adapter;
send, to the switch, a multicast command to add a zone to the SAN fabric based on the mapping between the initiator and the target iSCSI port; and
receive, at the target iSCSI port, a frame from the initiator.

17.	(Previously Presented) The non-transitory, computer-readable medium of claim 16, wherein the instructions further cause the processor to:
map a second initiator of the initiator list to a different target iSCSI port;
send, to the switch, a second multicast command to add a second zone to the SAN fabric based on the mapping between the second initiator and the different target iSCSI port; and
receive, at the different target iSCSI port, a second frame from the second initiator.

18.	(Previously Presented) The non-transitory, computer-readable medium of claim 17, wherein the target adapter is an iSCSI adapter and comprises the target iSCSI port and the different target iSCSI port.

19.	(Previously Presented) The non-transitory, computer-readable medium of claim 16, wherein mapping the initiator to the target iSCSI port comprises associating the initiator and the target iSCSI port with a zone group.

20.	(Previously Presented) The non-transitory, computer-readable medium of claim 19, wherein mapping the initiator to the target iSCSI port further comprises provisioning a storage volume to the zone group.

21.	(Previously Presented) The non-transitory, computer-readable medium of claim 16, wherein the SAN fabric is an Ethernet fabric.

22.	(Currently Amended) The method of claim 1, comprising:
	receiving, at the Ethernet switch from the target adapter, the multicast command that is sent to a multicast address.

23.	(Previously Presented) The non-transitory, computer-readable medium of claim 16, wherein the instructions are executable by the processor of a target comprising the target adapter.

24.	(Currently Amended) The non-transitory, computer-readable medium of claim 16, wherein the initiator list from the switch is built at the switch based on multicast announcements from the plurality of initiators

25.	(Previously Presented) The non-transitory, computer-readable medium of claim 16, wherein the frame from the initiator is received at the target iSCSI port over a virtual local area network (VLAN) to which an access control list (ACL) was assigned by the switch.

26.	(Previously Presented) The non-transitory, computer-readable medium of claim 25, wherein the zone is enabled by the VLAN and the ACL assigned to the VLAN.

27.	(Previously Presented) The non-transitory, computer-readable medium of claim 16, wherein the multicast command to add the zone sent to the switch is sent to a multicast address.

Currently Amended) A target comprising:
	a target adapter comprising a target Internet Small Computer Systems Interface (SCSI) port;
	a processor; and
	a non-transitory storage medium comprising instructions executable on the processor to:
send, from the target to a switch, a request to join a Storage Area Network (SAN) fabric;
send, from the target to the switch, a multicast announcement;
send, from the target to the switch, a multicast command requesting an initiator list;
receive, at the target from the switch and responsive to the multicast command, a unicast response including the initiator list of a plurality of initiators, wherein the initiator list is based, in part, on the multicast announcement;
map an initiator of the initiator list to the target iSCSI port of the target adapter;
send, from the target to the switch, a multicast command to add a zone to the SAN fabric based on the mapping between the initiator and the target iSCSI port, wherein the multicast command is sent to a multicast address; and
receive, at the target iSCSI port, a frame from the initiator.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        November 2, 2021